Citation Nr: 0314528	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  01-06 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to service connection for residuals of a left 
knee injury.

Entitlement to an increased initial rating for residuals of a 
right knee injury, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from June 1974 to June 1976 
and from September 1976 to September 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 decision by the 
Department of Veterans Affairs (VA) Los Angeles, California, 
Regional Office (RO).  That decision denied service 
connection for residuals of a left knee injury.  In addition, 
the decision granted service connection for residuals of a 
right knee injury and assigned an initial noncompensable 
rating.  A June 2001 decision by the RO increased the 
veteran's initial rating for residuals of a right knee injury 
to 10 percent.

The veteran indicated in his VA Form 9, Appeal to the Board 
of Veterans' Appeals, that he wished to testify before a 
Veterans Law Judge at a hearing held at the RO.  This request 
was withdrawn by the veteran in a written statement in June 
2002.

The issue of entitlement to an increased initial rating for 
residuals of a right knee injury will be addressed in the 
remand at the end of this decision.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue of 
entitlement to service connection for residuals of a left 
knee injury has been obtained, and the VA has satisfied the 
duty to notify the veteran of the law and regulations 
applicable to the claim, the evidence necessary to 
substantiate the claim, and what evidence was to be provided 
by the veteran and what evidence the VA would attempt to 
obtain on his behalf.

2.  The evidence of record reasonably shows that residuals of 
a left knee injury had their origins in service.


CONCLUSION OF LAW

Residuals of a left knee injury were incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 11 Stat. 2096 (2000) was enacted.  The VCAA redefines 
the VA's obligations with respect to its duty to assist the 
claimant with the development of facts pertinent to a claim 
and includes an enhanced duty to notify the claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  See also Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 and 
3.326(a) (2002)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendment to 38 C.F.R. § 3.156(a) (relating to the definition 
of new and material evidence) and to the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims), which apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim for 
entitlement to service connection for residuals of a left 
knee injury, and no further assistance is required in order 
to comply with the VA's statutory duty to assist him with the 
development of facts pertinent to this claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2002).  
Specifically, the RO has obtained records corresponding to 
medical treatment reported by the veteran and has afforded 
him a VA examination to assess the nature and etiology of his 
left knee disorder.  There is no indication of additional 
relevant medical evidence that has not been obtained by the 
RO to date with regard to this claim.

The Board is aware that the VA's duty to notify the veteran 
of the evidence necessary to substantiate his claim has not 
been met with regard to this claim.  See 38 U.S.C.A. § 5103A 
(West 2002).  However, as this decision represents a grant of 
the benefit sought in this appeal, the Board is satisfied 
that no prejudice to the veteran will result from an 
adjudication of his claim in this Board decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).

II.  Factual Background

Service medical records indicate that the veteran sought 
treatment for complaints of left knee pain in April 1978.  
The medical record indicated that the veteran had injured his 
left knee four years before.  X-rays were within normal 
limits.  A January 1980 service medical record noted that the 
veteran complained of bilateral knee pain.  A June 1980 
arthrogram of the left knee showed a normal left knee.

A private treatment note from September 1995 indicated that 
the veteran reported pain and locking of his left knee since 
1980.  The diagnosis was possible torn meniscus left medial 
knee.

An August 1998 private treatment note showed a complaint of 
left knee pain for two years.  The veteran reported that his 
knee locked up.  No diagnosis was noted.

A June 1999 letter from the veteran's private physician noted 
that he had been treating the veteran since August 1998.  The 
veteran reported a previous arthroscopy in 1996, after which 
his symptoms persisted.  The veteran indicated that he had an 
MRI in October 1998, which showed a tear of the posterior 
horn of the medial meniscus.  The veteran underwent left knee 
arthroscopy in December 1998.  The physician noted that, 
post-operatively, the veteran's symptoms had improved, but 
left knee pain persisted.

A July 2000 letter from the veteran's private physician noted 
that the veteran had been under his care since 1998.  He 
stated that the veteran underwent a left knee arthroscopy and 
was found to have an anterior medial meniscal tear and 
chondral wear of the medial femoral condyle.

A November 2000 letter from the veteran's private physician 
indicated that the veteran's "left knee problems dated back 
to the military."  The private physician indicated that he 
had reviewed medical records supplied to him by the veteran, 
and noted his treatment in service in 1978 and 1980.

A December 2000 VA fee basis examination report noted that 
the veteran reported experiencing pain in the left knee while 
running in 1978.  The diagnosis was left knee partial tear of 
the posterior horn of the lateral meniscus.

A June 2001 letter from the veteran's private physician 
indicated the physician could not comment specifically on 
injuries that the veteran sustained prior to having been his 
patient.  The physician did state that, based on the findings 
at the veteran's arthroscopy, a review of his history, 
including his earlier surgeries, and the military records 
supplied by the veteran, "it [was] likely that [the veteran] 
sustained an interarticular injury in the military for which 
[he later] required surgery."


III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports a grant of service 
connection for residuals of a left knee injury.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that in order to establish service connection, there must be 
evidence of both a service-connected disease or injury and a 
present disability which is attributable to such disease or 
injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The Board finds that it is clear from the evidence of record 
that the veteran has a competent medical diagnosis relating 
to a left knee disorder..  See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998) (holding VA's interpretation of the 
provisions of 38 U.S.C.A. § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the 
law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
resulted in a disability).

The question of whether the veteran's current diagnosis had 
its onset in or is otherwise related to active service, 
involves competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Of record, 
are two letters from the veteran's private physician that 
address a nexus between the veteran's current left knee 
diagnosis and military service.  The November 2000 letter 
stated that the veteran's "left knee problems dated back to 
the military."  The June 2001 letter indicated that "it 
[was] likely that [the veteran] sustained an interarticular 
injury in the military for which [he later] required 
surgery."  The veteran's physician indicated in both letters 
that he based his opinion on the veteran's history and a 
review of his medical records, which included copies of the 
veteran's service medical records.  Accordingly, as there is 
a competent medical opinion of record that indicates a nexus 
between the veteran's current left knee disorder and service, 
service connection for residuals of a left knee injury is 
granted.


ORDER

Entitlement to service connection for residuals of a left 
knee injury is granted.


REMAND

As noted above, the VCAA introduces several fundamental 
changes into the VA adjudication process.  These changes were 
codified in pertinent part at 38 U.S.C.A. §§ 5102, 5103, 
5103A and 38 C.F.R. § 3.159.  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded in the 
following areas.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence the claimant is to provide and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 
38 C.F.R. § 3.159(c).

Under the regulations issued after the enactment of the VCAA, 
and effective February 22, 2002, the Board has been 
conducting evidentiary development of appealed cases 
directly.  See 38 C.F.R. § 19.9(a)(2) (2002).  Consistent 
with the new duty-to-assist regulations, after reviewing this 
case, the Board determined that the veteran had not been 
provided sufficient notification of the VCAA and such 
notification was sent to him, directly by the Board, in March 
2003.  Pursuant to 38 C.F.R. § 19.(a)(2)(ii), this letter 
informed the appellant:

You have 30 days from the date of 
this letter to respond.  If we don't 
hear from you at the end of the 30-
day period, the Board will decide 
your appeal based on the information 
and evidence currently of record.

On May 1, 2003, prior to the Board's consideration of the 
claim on appeal, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that 38 C.F.R. 
§ 19.9(a)(2)(ii) is invalid because, in providing only 30 
days for an appellant to respond to a notice from the Board 
that information or evidence is needed from the appellant, it 
violates the provision contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request.  See 
Disabled American Veterans, et. Al. v. Secretary of Veterans 
Affairs, ___F.3d___, Nos. 02-7304, -7035, -7316 (Fed. Cir. 
May 1, 2003).  Thus in light of this new judicial precedent, 
the Board is compelled to remand the veteran's case to the RO 
in order to provide him the appropriate notice under 
38 U.S.C.A. § 5103(a) and (b).


Therefore, in order to comply with the veteran's due process 
rights, the case is REMANDED to the RO for the following:

1.  Provide the veteran appropriate 
notice under the VCAA.  Such notice 
should specifically apprise him of 
the evidence and information 
necessary to substantiate his claim 
and inform him whether he or the VA 
bears the burden of producing or 
obtaining that evidence or 
information, and of the appropriate 
time limitation within which to 
submit any evidence or information.  
38 U.S.C.A. § 5103 (a) and (b) (West 
2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

2.  Review the claims file and ensure 
that no other notification or 
development action, in addition to 
that directed above, is required by 
the VCAA.  If further action is 
required, undertake it before further 
adjudication of the claim.

3.  Readjudicate the veteran's claim 
on appeal, with application of the 
appropriate laws and regulations and 
consideration of any additional 
information obtained.

4.  If the decision with respect to 
the claim remains adverse to the 
veteran, he should be furnished with 
a supplemental statement of the case 
(SSOC) and afforded a reasonable 
period of time within which to 
respond.  The SSOC should include 
citation to 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and 38 C.F.R. §§ 3.102, 
3.156(a), and 3.159(a) (2002).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



